DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendment dated August 21, 2020 in which, the Applicants amended claims 1-16 and 18, and added claims 19 and 20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generating the image data” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program product” are non-structural per se, and the specification does not exclude the “program product” from being software. Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a “computer readable medium” comprising computer program product. The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten). Therefore, claim 17 does not fall within a statutory category. The examiner suggests amending the claims to embody the program on "non-transitory computer-readable medium" or equivalent; that excludes 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Morphologically constrained spectral unmixing by dictionary learning for multiplex fluorescence microscopy” by Murad et al. (hereinafter ‘Murad’).
In regards to claim 1, Murad a method for splitting one or more images of a sample into image data split according to dyes, wherein the sample has at least two different dyes, the method comprising: (See Murad Abstract, Murad teaches unmixing fluorescence images.)
providing the one or more images of the sample; (See Murad Section 4.1, Murad teaches multispectral imaging.)
inputting the one or more images into a machine learning system; and (See Murad Section 3.2.1, Murad teaches a machine learning system.)


In regards to claim 2, Murad teaches inputting reference images into the machine learning system; and comparing the image data of the reference images split according to dyes by with the machine learning system with image data of the reference images split correctly according to dyes for training the machine learning system for improved splitting of the one or more images of the sample into image data split according to dyes. (See Murad Sections 3.2.1 and 3.3).

In regards to claim 3, Murad teaches wherein the machine learning system comprises or is a neural network. (See Murad Sections 3.2.1).

In regards to claim 4, Murad teaches wherein the image is, or the images are, subjected to linear or nonlinear unmixing and/or denoising before being input into the machine learning system. (See Murad Section 3.3).

In regards to claim 5, Murad teaches wherein: the removing of the at least one partial structure of the sample is carried out based on a structure of the sample, wherein optical artefacts in the image data are determined based on identical and/or similar 

In regards to claim 6, Murad teaches further comprising:  besides the one or more images, inputting, into the machine learning system, spectra of the at least two different dyes, a spectra database for estimating and/or matching the spectra of the dyes present in the one or more images, recording settings and/or filter settings of the one or more images, detector settings of the one or more images and/or predictions concerning crosstalk between the different image data split according to dyes. (See Murad Section 4.1, Murad teaches spectral library.).

In regards to claim 7, Murad teaches wherein the image data comprise output images, wherein each output image shows in each case a dye of the image or the images input. (See Murad Figure 5.).

In regards to claim 8, Murad teaches wherein the machine learning system generates a coefficient array for linear unmixing, wherein the one or more images is/are split according to dyes by linear unmixing based on the coefficient array. (See Murad Figure 5).

In regards to claim 9, Murad teaches wherein the machine learning system generates one or more difference images from the image data split according to dyes, wherein images already separated according to dyes previously, minus the respective 

In regards to claim 10, Murad teaches wherein the one or more images comprise or are recordings of the same sample that are temporally offset with respect to one another, and/or 6Docket No. 002753USPCT Preliminary Amendment the one or more images comprise or are recordings of the same sample that are offset with respect to one another along an optical axis of a microscope by which the images were recorded. (See Murad Section 4.1).

In regards to claim 11, Murad teaches wherein the machine learning system additionally determines or estimates a number of the at least two different dyes and/or identifies the at least two different dyes. (See Murad Section 3.3). 

In regards to claim 12, Murad teaches wherein the machine learning system furthermore: determines for each pixel of the image data output a confidence value indicating a probability that the pixel was assigned to correct image data corresponding to the dye, and/or determines an absolute concentration of the respective dye in the respective image data and/or determines a number of objects in the sample. (See Murad Section 3.2.1 and 3.3).

In regards to claim 13, Murad teaches wherein 7Docket No. 002753USPCTPreliminary Amendmentthe machine learning system is trained by first training recordings, wherein the first training recordings comprise recordings of samples marked in each case only with one dye, and/or the machine 

In regards to claim 14, Murad teaches wherein the image data of the reference images split correctly according to dyes comprise or are simulated image data generated with a physical model, and/or the reference images are generated with a physical model from the image data split correctly according to dyes. (See Murad Section 3.1).

In regards to claim 15, Murad teaches wherein the machine learning system determines spectra of the at least two different dyes. (See Murad Figure 5). 

Claims 16, 17, 18 and 20 recite limitations that are similar to that of claim 1. Therefore, claims 16, 17, 18 and 20 are rejected similarly as claim 1.

In regards to claim 19, Murad teaches wherein the at least two different dyes comprise at least one fluorescent dye, and the neural network is a deep learning system and/or a convolutional neural network. (See Murad Section 3.2 and 3.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665